Thomas Amodio, Bar No. 8511142
REEVES AMODIO LLC
500 L Street, Suite 300
Anchorage, AK 99501
Telephone: (907) 222-7100
Facsimile: (907) 222-7199
tom@reevesamodio.com

Of Counsel:

Patricia B. Palacios (pro hac vice pending)
Cynthia L. Taub (pro hac vice pending)
STEPTOE & JOHNSON LLP
1330 Connecticut Avenue, NW
Washington, DC 20036-1795
Telephone: (202) 429-3000
Facsimile: (202) 429-3902
ppalacios@steptoe.com
ctaub@steptoe.com

Attorneys for Intervenor Pebble Limited Partnership


                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ALASKA

 BRISTOL BAY ECONOMIC DEVELOPMENT                     )
 CORPORATION, et al.,                                 )
                                                      )
 Plaintiffs,                                          ) Case No. 3:19-cv-00265-SLG
                                                      )
 v.                                                   ) [PROPOSED] ANSWER
                                                      )
 CHRIS HLADICK; U.S.                                  )
 ENVIRONMENTAL PROTECTION                             )
 AGENCY, et al.,                                      )
                                                      )
 Defendants,                                          )
                                                      )
 v.                                                   )
                                                      )
 STATE OF ALASKA,                                     )
                                                      )
 Defendant-intervenor.                                )




Bristol Bay Economic Dev. Corp. v. Hladick, 3:19-cv-00265-SLG (consolidated)         Page 1 of 17
PLP’S PROPOSED ANSWER TO SALMON STATE COMPLAINT
          Case 3:19-cv-00265-SLG Document 91 Filed 08/26/21 Page 1 of 17
 SALMON STATE, et al.,                               )
                                                     )
 Plaintiffs,                                         )
                                                     ) Case No. 3:19-cv-00267-SLG
 v.                                                  )
                                                     )
 CHRIS HLADICK; U.S. ENVIRONMENTAL                   )
 PROTECTION                                          )
 AGENCY, et al.,                                     )
                                                     )
 Defendants,                                         )
 TROUT UNLIMITED,                                    )
                                                     )
 Plaintiff,                                          )
                                                     ) Case No. 3:19-cv-00268-SLG
 v.                                                  )
                                                     )
 CHRIS HLADICK; U.S. ENVIRONMENTAL                   )
 PROTECTION                                          )
 AGENCY, et al.,                                     )
                                                     )
 Defendants.                                         )


   PEBBLE LIMITED PARTNERSHIP’S [PROPOSED] ANSWER TO PLAINTIFFS’
 (SALMON STATE, ET AL.) COMPLAINT FOR DECLARATORY AND INJUNCTIVE
                      RELIEF IN 3:19-cv-00267-SLG

         Proposed Intervenor-defendant, Pebble Limited Partnership (“PLP”), answers

 Plaintiffs’ Complaint as follows:

                                       INTRODUCTION

1.      Paragraph 1 describes Plaintiffs’ claims and thus requires no response. To the extent a

        response is required, PLP denies the assertions.

2.      PLP admits that the Bristol Bay watershed has significant ecological value. PLP admits

        that many of the watersheds that drain into Bristol Bay provide habitat for salmon and

        that those salmon are important to wildlife, communities in the region, including Alaska

        Native communities, and the regional economy. PLP admits that there are two national

Bristol Bay Economic Dev. Corp. v. Hladick, 3:19-cv-00265-SLG (consolidated)           Page 2 of 17
PLP’S PROPOSED ANSWER TO SALMON STATE COMPLAINT
         Case 3:19-cv-00265-SLG Document 91 Filed 08/26/21 Page 2 of 17
       parks in the region. All allegations in this paragraph not specifically admitted are

       denied.

3.     PLP denies the assertions in Paragraph 3.

4.     PLP admits the Pebble Project would impact miles of streams and thousands of acres of

       wetlands, but denies that all of the impacted streams are “salmon streams.” PLP denies

       the remaining assertions in Paragraph 4.

5.     PLP admits that it seeks to construct certain infrastructure, including transportation

       infrastructure, as described in PLP’s application for a Section 404 permit from the U.S.

       Army Corps of Engineers. PLP denies the assertions in Paragraph 5 to the extent those

       assertions are inconsistent with PLP’s permit application and amendments thereto.

6.     The assertions in Paragraph 6 are vague; therefore, PLP denies the assertions.

7.     The assertions in Paragraph 7 characterize and quote the Clean Water Act (“CWA”)

       which speaks for itself and is the best evidence of its content.

8.     The assertions in Paragraph 8 characterize and quote federal regulations, which speak

       for themselves and are the best evidence of their content. PLP admits the assertions in

       the third sentence of Paragraph 8.

9.     The assertions in Paragraph 9 characterize and quote a Federal Register notice, which

       speaks for itself and is the best evidence of its content. PLP denies the characterization

       that EPA “found” anything in its Proposed Determination which was a preliminary

       document.

10.    PLP admits that it filed lawsuits regarding prior EPA decisions and actions in 2014, but

       the remaining allegations in the first sentence of Paragraph 10 are denied. PLP admits

       that EPA and PLP entered into a settlement agreement in 2017. The settlement



Bristol Bay Economic Dev. Corp. v. Hladick, 3:19-cv-00265-SLG (consolidated)            Page 3 of 17
PLP’S PROPOSED ANSWER TO SALMON STATE COMPLAINT
         Case 3:19-cv-00265-SLG Document 91 Filed 08/26/21 Page 3 of 17
       agreement and Proposed Determination speak for themselves and are the best evidence

       of their content.

11.    PLP admits that it filed a permit application with the Corps in December 2017. The

       assertion that the application involved a project “larger” than that discussed in the

       Proposed Determination is vague; therefore, PLP denies the assertion.

12.    The assertions in Paragraph 12 characterize and quote a Federal Register notice and a

       press release issued by EPA Region 10, which speak for themselves and are the best

       evidence of their content.

13.    The assertions in the first two sentences of Paragraph 13 characterize a Federal Register

       notice, which speaks for itself and is the best evidence of its content. The assertion in

       the third sentence is a legal conclusion that requires no response.

14.    The assertions in Paragraph 14 characterize a Federal Register notice, EPA documents,

       and the CWA, which speak for themselves and are the best evidence of their content.

       PLP denies the assertions in those sentences to the extent they are inconsistent with the

       documents, CWA, or controlling law.

15.    Paragraph 15 characterizes EPA’s 2019 decision to withdraw the 2014 Proposed

       Determination, which speaks for itself and is the best evidence of its content. All other

       allegations in this paragraph are denied.

16.    PLP denies the assertions in the first sentence. PLP admits that the EPA may consider

       Corps permit documents and consult with the Corps while a Proposed Determination is

       in place. The fourth sentence characterizes the content of a Federal Register notice,

       which speaks for itself and is the best evidence of its content.

17.    PLP denies the assertions in Paragraph 17.



Bristol Bay Economic Dev. Corp. v. Hladick, 3:19-cv-00265-SLG (consolidated)            Page 4 of 17
PLP’S PROPOSED ANSWER TO SALMON STATE COMPLAINT
         Case 3:19-cv-00265-SLG Document 91 Filed 08/26/21 Page 4 of 17
18.    Paragraph 18 describes Plaintiffs’ claims and thus requires no response. To the extent a

       response is required, PLP denies the assertions.

                                JURISDICTION AND VENUE

19.    The assertions in Paragraph 19 are legal conclusions to which no response is required.

       To the extent a response is required, PLP denies the assertions in Paragraph 19.

20.    PLP admits that venue is proper in the District of Alaska. All other assertions in this

       paragraph are denied.

                                            PARTIES

21.    PLP lacks knowledge or information sufficient to form a belief about the truth of the

       assertions in Paragraph 21; therefore, PLP denies the assertions.

22.    PLP lacks knowledge or information sufficient to form a belief about the truth of the

       assertions in Paragraph 22; therefore, PLP denies the assertions.

23.    PLP lacks knowledge or information sufficient to form a belief about the truth of the

       assertions in Paragraph 23; therefore, PLP denies the assertions.

24.    PLP lacks knowledge or information sufficient to form a belief about the truth of the

       assertions in Paragraph 24; therefore, PLP denies the assertions.

25.    PLP lacks knowledge or information sufficient to form a belief about the truth of the

       assertions in Paragraph 25; therefore, PLP denies the assertions.

26.    PLP lacks knowledge or information sufficient to form a belief about the truth of the

       assertions in Paragraph 26; therefore, PLP denies the assertions.

27.    PLP lacks knowledge or information sufficient to form a belief about the truth of the

       assertions in Paragraph 27; therefore, PLP denies the assertions.

28.    PLP lacks knowledge or information sufficient to form a belief about the truth of the


Bristol Bay Economic Dev. Corp. v. Hladick, 3:19-cv-00265-SLG (consolidated)            Page 5 of 17
PLP’S PROPOSED ANSWER TO SALMON STATE COMPLAINT
         Case 3:19-cv-00265-SLG Document 91 Filed 08/26/21 Page 5 of 17
       assertions in Paragraph 28; therefore, PLP denies the assertions.

29.    PLP lacks knowledge or information sufficient to form a belief about the truth of the

       assertions in Paragraph 29; therefore, PLP denies the assertions.

30.    PLP lacks knowledge or information sufficient to form a belief about the truth of the

       assertions in Paragraph 30; therefore, PLP denies the assertions.

31.    PLP lacks knowledge or information sufficient to form a belief about the truth of the

       assertions in Paragraph 31; therefore, PLP denies the assertions.

32.    PLP lacks knowledge or information sufficient to form a belief about the truth of the

       assertions in Paragraph 32; therefore, PLP denies the assertions.

33.    PLP lacks knowledge or information sufficient to form a belief about the truth of the

       assertions in Paragraph 33; therefore, PLP denies the assertions.

34.    PLP lacks knowledge or information sufficient to form a belief about the truth of the

       assertions in Paragraph 34; therefore, PLP denies the assertions.

35.    PLP lacks knowledge or information sufficient to form a belief about the truth of the

       assertions in Paragraph 35; therefore, PLP denies the assertions.

36.    PLP denies the assertions in the first sentence. PLP admits the assertions in the second

       sentence. PLP admits the assertion in the third sentence that withdrawing the Proposed

       Determination removed the Proposed Determination’s prohibition on issuing a Section

       404 permit but denies the characterization of this action as “clearing the path for

       issuance of the permit and development of the mine.”

37.    PLP lacks knowledge or information sufficient to form a belief about the truth of the

       assertions in Paragraph 37; therefore, PLP denies the assertions.

38.    The assertions in the first sentence of Paragraph 38 are vague, and PLP therefore denies



Bristol Bay Economic Dev. Corp. v. Hladick, 3:19-cv-00265-SLG (consolidated)            Page 6 of 17
PLP’S PROPOSED ANSWER TO SALMON STATE COMPLAINT
         Case 3:19-cv-00265-SLG Document 91 Filed 08/26/21 Page 6 of 17
       the assertions. PLP lacks knowledge or information sufficient to form a belief about the

       truth of the remaining assertions in Paragraph 38; therefore, PLP denies the assertions.

39.    PLP denies the assertions in Paragraph 39.

40.    PLP lacks knowledge or information sufficient to form a belief about the truth of the

       assertions in Paragraph 40; therefore, PLP denies the assertions.

                                         DEFENDANTS

41.    PLP denies the assertions in the first sentence of Paragraph 41 as no longer accurate.

       PLP admits the remaining assertions.

42.    PLP denies the assertions in the first sentence of Paragraph 42 as no longer accurate.

       PLP admits the assertions in the second and third sentences. PLP lacks sufficient

       information to form a belief about the truth of the remaining assertions; therefore, PLP

       denies the assertions.

43.    PLP admits the assertions in Paragraph 43.

                                STATUTORY FRAMEWORK

44.    The assertions in Paragraph 44 characterize and quote the CWA, which speaks for itself

       and is the best evidence of its content.

45.    The assertions in Paragraph 45 characterize and quote the CWA and federal regulations,

       which speak for themselves and are the best evidence of their content.

46.    The assertions in Paragraph 46 characterize and quote the CWA and federal regulations,

       which speak for themselves and are the best evidence of their content.

47.    The assertions in Paragraph 47 characterize federal regulations, which speaks for

       themselves and are the best evidence of their content.

48.    The assertions in Paragraph 48 characterize the CWA and federal regulations, which



Bristol Bay Economic Dev. Corp. v. Hladick, 3:19-cv-00265-SLG (consolidated)          Page 7 of 17
PLP’S PROPOSED ANSWER TO SALMON STATE COMPLAINT
         Case 3:19-cv-00265-SLG Document 91 Filed 08/26/21 Page 7 of 17
       speak for themselves and are the best evidence of their content.

49.    The assertions in Paragraph 49 characterize a regulation, which speaks foritself and is

       the best evidence of its content.

50.    The assertions in Paragraph 50 characterize and quote federal regulations, which speak

       for themselves and are the best evidence of their content.

51.    The assertions in Paragraph 51 characterize and quote a regulation, which speaks for

       itself and is the best evidence of its content.

52.    The assertions in Paragraph 52 characterize and quote a regulation, which speaks for itself

       and is the best evidence of its content.

53.    The assertions in Paragraph 53 characterize a regulation, which speaks for itself and is the

       best evidence of its content.

54.    The assertions in Paragraph 54 characterize and quote a regulation, which speaks for itself

       and is the best evidence of its content.

55.    The assertions in the first sentence of Paragraph 55 characterize and quote regulations,

       which speak for themselves and are the best evidence of their content. PLP lacks

       knowledge or information sufficient to form a belief about the assertions in the second

       sentence of Paragraph 55 and therefore denies the assertions.

56.    The assertions in Paragraph 56 characterize and quote regulations, which speak for

       themselves and are the best evidence of their content.

57.    The assertions in Paragraph 57 are legal conclusions that do not require a response. To

       the extent a response is required, PLP denies the assertions.

58.    The assertions in Paragraph 58 characterize a Memorandum of Agreement (“MOA”)

       and the CWA, which speak for themselves and are the best evidence of their content.



Bristol Bay Economic Dev. Corp. v. Hladick, 3:19-cv-00265-SLG (consolidated)            Page 8 of 17
PLP’S PROPOSED ANSWER TO SALMON STATE COMPLAINT
         Case 3:19-cv-00265-SLG Document 91 Filed 08/26/21 Page 8 of 17
       PLP denies the assertions in Paragraph 58 to the extent those assertions are inconsistent

       with the MOA, the CWA, or controlling law.

59.    The assertions in Paragraph 59 characterize and quote an MOA and the CWA, which

       speak for themselves and are the best evidence of their content. PLP denies the

       assertions in Paragraph 59 to the extent those assertions are inconsistent with the MOA,

       the CWA, or controlling law.

60.    The assertions in Paragraph 60 characterize and quote the Administrative Procedures

       Act (“APA”), which speaks for itself and is the best evidence of its content.

                                  FACTUAL BACKGROUND

61.    PLP admits the Pebble Deposit includes gold and copper and is located in Southwest

       Alaska, and that some of the Deposit lies within in the Koktuli River and Nushagak

       River watersheds. The assertion that the entirety of the Bristol Bay watershed

       headwaters are “pristine and intact” is vague; PLP therefore denies the assertion. The

       document quoted in the last sentence speaks for itself. PLP lacks knowledge or

       information sufficient to form a belief about the remaining assertions in Paragraph 61

       and therefore denies the assertions.

62.    PLP admits that the Bristol Bay watershed supports a large sockeye salmon fishery,

       which contributes to the region’s economy. PLP lacks knowledge or information

       sufficient to form a belief about the remaining assertions in Paragraph 62 and therefore

       denies the assertions.

63.    PLP admits that some residents of the Bristol Bay region lead a subsistence lifestyle that

       includes the harvest of fish and wildlife, and that the Bristol Bay fishery supports

       recreation and tourism. PLP lacks knowledge or information sufficient to form a belief


Bristol Bay Economic Dev. Corp. v. Hladick, 3:19-cv-00265-SLG (consolidated)            Page 9 of 17
PLP’S PROPOSED ANSWER TO SALMON STATE COMPLAINT
         Case 3:19-cv-00265-SLG Document 91 Filed 08/26/21 Page 9 of 17
       about the remaining assertions in Paragraph 63 and therefore denies the assertions.

64.    PLP denies the allegations in Paragraph 64.

65.    PLP admits that petitions were filed with EPA to assert its authority under Section 404(c).

       PLP lacks knowledge or information sufficient to form a belief about the truth of the

       remaining assertions in Paragraph 65; therefore, PLP denies those assertions.

66.    The assertions in Paragraph 66 characterize and quote the EPA’s 2014 Bristol Bay

       Watershed Assessment (the “Watershed Assessment”), which speaks for itself and is the

       best evidence of its content.

67.    The assertions in Paragraph 67 characterize and quote the Watershed Assessment, which

       speaks for itself and is the best evidence of its content.

68.    The assertions in Paragraph 68 characterize and quote the Watershed Assessment, which

       speaks for itself and is the best evidence of its content.

69.    The assertions in Paragraph 69 characterize and quote the Watershed Assessment, which

       speaks for itself and is the best evidence of its content.

70.    The assertions in Paragraph 70 characterize the Watershed Assessment, which speaks

       for itself and is the best evidence of its content.

71.    PLP denies the assertions in Paragraph 71.

72.    The assertions in Paragraph 72 characterize and quote EPA’s Proposed Determination,

       which speaks for itself and is the best evidence of its content. PLP denies the

       characterization that the “EPA concluded” anything in its Proposed Determination

       which was a preliminary document.

73.    PLP admits the assertions in Paragraph 73.

74.    The assertions in Paragraph 74 characterize and quote EPA’s Proposed Determination,

       which speaks for itself and is the best evidence of its content. PLP denies the

Bristol Bay Economic Dev. Corp. v. Hladick, 3:19-cv-00265-SLG (consolidated)             Page 10 of 17
PLP’S PROPOSED ANSWER TO SALMON STATE COMPLAINT
        Case 3:19-cv-00265-SLG Document 91 Filed 08/26/21 Page 10 of 17
       characterization that the “EPA found” anything in its Proposed Determination which

       was a preliminary document.

75.    The assertions in Paragraph 75 characterize and quote EPA’s Proposed Determination,

       which speaks for itself and is the best evidence of its content.

76.    The assertions in Paragraph 76 characterize and quote EPA’s Proposed Determination,

       which speaks for itself and is the best evidence of its content.

77.    The assertions in Paragraph 77 are denied.

78.    PLP lacks sufficient knowledge to admit or deny the assertions set forth in Paragraph

       78.

79.    PLP admits the assertions in Paragraph 79.

80.    PLP admits the assertions in the first sentence of Paragraph 80. The second sentence

       characterizes a settlement agreement which speaks for itself and is the best evidence of

       its content.

81.    PLP denies the allegations in the first two sentences of Paragraph 81 as outdated and

       inaccurate. The third sentence is admitted. With respect to the fourth sentence, the

       Settlement Agreement speaks for itself.

82.    The first sentence of Paragraph 82 characterizes a settlement agreement which speaks

       for itself and is the best evidence of its content. With respect to the second sentence,

       PLP admits that the EPA published a proposal to withdraw the Proposed Determination

       in the Federal Register in July of 2017.

83.    Paragraph 83 characterizes a Federal Register notice which speaks for itself and is the

       best evidence of its content.

84.    Paragraph 84 characterizes a Federal Register notice which speaks for itself and is the



Bristol Bay Economic Dev. Corp. v. Hladick, 3:19-cv-00265-SLG (consolidated)           Page 11 of 17
PLP’S PROPOSED ANSWER TO SALMON STATE COMPLAINT
        Case 3:19-cv-00265-SLG Document 91 Filed 08/26/21 Page 11 of 17
       best evidence of its content.

85.    PLP lacks sufficient knowledge to admit or deny the assertions set forth in Paragraph 5.

86.    The documents referenced in Paragraph 86 speak for themselves.

87.    The assertions in Paragraph 87 characterize and quote an EPA new release, which

       speaks for itself and is the best evidence of its content.

88.    The assertions in Paragraph 88 characterize and quote an EPA new release, which

       speaks for itself and is the best evidence of its content.

89.    The assertions in Paragraph 89 characterize and quote an EPA new release, which

       speaks for itself and is the best evidence of its content.

90.    Paragraph 90 characterizes a Federal Register notice which speaks for itself and is the

       best evidence of its content.

91.    Paragraph 91 characterizes a Federal Register notice which speaks for itself and is the

       best evidence of its content.

92.    Paragraph 92 characterizes a Federal Register notice which speaks for itself and is the

       best evidence of its content.

93.    Paragraph 93 characterizes a Federal Register notice which speaks for itself and is the

       best evidence of its content.

94.    Paragraph 94 characterizes a Federal Register notice which speaks for itself and is the

       best evidence of its content.

95.    Paragraph 95 characterizes a Federal Register notice which speaks for itself and is the

       best evidence of its content.




Bristol Bay Economic Dev. Corp. v. Hladick, 3:19-cv-00265-SLG (consolidated)         Page 12 of 17
PLP’S PROPOSED ANSWER TO SALMON STATE COMPLAINT
        Case 3:19-cv-00265-SLG Document 91 Filed 08/26/21 Page 12 of 17
96.    PLP admits the assertions in the first sentence of Paragraph 96. The documents

       referenced in Paragraph 96 speak for themselves and are the best evidence of their

       content.

97.    PLP denies the allegations in Paragraph 97.

98.    PLP denies the allegations in Paragraph 98.

99.    PLP denies the allegations in Paragraph 99.

100.   The assertions in Paragraph 100 characterize and quote a letter from Governor Dunleavy

       to President Trump dated March 1, 2019, which speaks for itself and is the best evidence

       of its content.

101.   The first two sentences of Paragraph 101 characterize a memorandum which speaks for

       itself and is the best evidence of its content. PLP lacks sufficient knowledge to admit or

       deny the assertion set forth in the third, fourth and fifth sentences. Any remaining

       allegations in Paragraph 101 are denied.

102.   The first sentence of Paragraph 102 is vague and therefore denied. PLP admits the

       second sentence of Paragraph 102. The remaining sentences purport to characterize and

       quote the EPA’s comments on the U.S. Army Corps of Engineers draft Environmental

       Impact Statement, which speak for themselves and are the best evidence of their content.

103.   Paragraph 103 characterizes and quotes EPA comments and an MOA between the EPA

       and the Corps. The EPA comments and the MOA speak for themselves and are the best

       evidence of their content.

104.   The first sentence of Paragraph 104 is vague and therefore denied. PLP admits the

       second sentence of Paragraph 104. PLP admits that the Corps agreed to give the EPA an

       extension until October 24, 2019, but denies the remaining allegations in the third



Bristol Bay Economic Dev. Corp. v. Hladick, 3:19-cv-00265-SLG (consolidated)          Page 13 of 17
PLP’S PROPOSED ANSWER TO SALMON STATE COMPLAINT
        Case 3:19-cv-00265-SLG Document 91 Filed 08/26/21 Page 13 of 17
       sentence of Paragraph 104.

105.   PLP admits that the Notification of Decision to Withdraw Proposed Determination was

       signed July 30, 2019 and published in the Federal Register on August 30, 2019. The

       regulation cited speaks for itself and is the best evidence of its content.

106.   The assertions in Paragraph 106 characterize a Federal Register notice which speaks for

       itself and is the best evidence of its content.

107.   The assertions in Paragraph 107 characterize a Federal Register notice which speaks for

       itself and is the best evidence of its content.

108.   The assertions in Paragraph 108 characterize a Federal Register notice which speaks for

       itself and is the best evidence of its content.

109.   The assertions in Paragraph 109 characterize a Federal Register notice which speaks for

       itself and is the best evidence of its content.

110.   The assertions in Paragraph 110 characterize a Federal Register notice which speaks for

       itself and is the best evidence of its content.

111.   The assertions in Paragraph 111 characterize and quote a Federal Register notice, which

       speaks for itself and is the best evidence of its content.

112.   The assertions in Paragraph 112 characterize and quote a regulation, which speaks for

       itself and is the best evidence of its content.

113.   PLP denies the assertion set forth in Paragraph 113 as outdated and inaccurate.

                                          FIRST CLAIM

114.   The first sentence of Paragraph 114 characterizes and quotes the CWA and federal

       regulations which speak for themselves and are the best evidence of their content. The

       second and third sentences of Paragraph 114 are denied.



Bristol Bay Economic Dev. Corp. v. Hladick, 3:19-cv-00265-SLG (consolidated)         Page 14 of 17
PLP’S PROPOSED ANSWER TO SALMON STATE COMPLAINT
        Case 3:19-cv-00265-SLG Document 91 Filed 08/26/21 Page 14 of 17
115.   PLP denies the allegations in Paragraph 115.

116.   The assertions in Paragraph 116 characterize and quote Federal Register notices, which

       speak for themselves and are the best evidence of their content.

117.   The first sentence of Paragraph 117 characterizes a federal regulation which speaks for

       itself and is the best evidence of its content. The assertions in the second sentence of

       Paragraph 117 are vague and therefore denied.

118.   PLP denies the allegations of Paragraph 118.

                                          SECOND CLAIM

119.   The assertions in Paragraph 119 characterize a Federal Register notice which speaks for

       itself and is the best evidence of its content.

120.   PLP denies the assertions in Paragraph 120.

121.   The documents cited in Paragraph 121 speak for themselves and are the best evidence of

       their content. PLP denies the remaining assertions in Paragraph 121.

122.   PLP denies the assertions in Paragraph 122.

123.   PLP denies the assertions in Paragraph 123.

124.   PLP denies the assertions in Paragraph 124.



                                     REQUEST FOR RELIEF

         The assertion in the remaining paragraphs of Plaintiffs’ Complaint constitute a

 request for relief to which no response is required. To the extent a response is required, PLP

 denies that Plaintiffs are entitled to any relief.

                                        GENERAL DENIAL

         PLP denies any allegation in the Complaint not specifically admitted above.



Bristol Bay Economic Dev. Corp. v. Hladick, 3:19-cv-00265-SLG (consolidated)           Page 15 of 17
PLP’S PROPOSED ANSWER TO SALMON STATE COMPLAINT
        Case 3:19-cv-00265-SLG Document 91 Filed 08/26/21 Page 15 of 17
                                 AFFIRMATIVE DEFENSES

        PLP sets forward the following defenses to the claims asserted in the

 Complaint:

        1.      This Court lacks jurisdiction over the subject matter of Plaintiffs’ claims.

        2.      The Complaint fails to state a claim for which relief can be granted.

        3.      Plaintiffs’ claims are not ripe for decision.

        4.      Some or all of Plaintiffs lack standing to bring the claims set out in the
                Complaint.

        5.      Some or all of the Plaintiffs’ claims are barred by collateral estoppel.

        6.      Some or all of the Plaintiffs’ claims are barred by laches, the statute of
                limitations, or are otherwise time-barred.

                                    PRAYER FOR RELIEF

        PLP requests that this Court deny Plaintiffs’ claims and uphold EPA’s Withdrawal

 Decision.

                                 RESERVATION OF RIGHTS

        PLP reserves the right to seek to amend its Answer, including theaddition of defenses.




 DATED: August 26, 2021
                                              /s/ Thomas Amodio
                                              Thomas Amodio, Bar No. 8511142
                                              REEVES AMODIO LLC
                                              500 L Street, Suite 300
                                              Anchorage, AK 99501
                                              Telephone: (907) 222-7100
                                              Facsimile: (907) 222-7190
                                              tom@reevesamodio.com

                                              Of Counsel:

Bristol Bay Economic Dev. Corp. v. Hladick, 3:19-cv-00265-SLG (consolidated)            Page 16 of 17
PLP’S PROPOSED ANSWER TO SALMON STATE COMPLAINT
        Case 3:19-cv-00265-SLG Document 91 Filed 08/26/21 Page 16 of 17
                                              Patricia B. Palacios (pro hac vice pending)
                                              Cynthia L. Taub (pro hac vice pending)
                                              STEPTOE & JOHNSON LLP
                                              1330 Connecticut Avenue, NW
                                              Washington, DC 20036-1795
                                              Telephone: (202) 429-3000
                                              Facsimile: (202) 429-3902
                                              ppalacios@steptoe.com
                                              ctaub@steptoe.com

                                              Attorneys for Intervenor Pebble Limited
                                              Partnership




Bristol Bay Economic Dev. Corp. v. Hladick, 3:19-cv-00265-SLG (consolidated)          Page 17 of 17
PLP’S PROPOSED ANSWER TO SALMON STATE COMPLAINT
        Case 3:19-cv-00265-SLG Document 91 Filed 08/26/21 Page 17 of 17
